DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
The examiner called and left a message with the applicant on 7/27/2022 to get approval for an examiner’s amendment to the specification to overcome the drawing objections recited below.  As of the submission of this office action, no response has been received from the applicant.
Response to Amendment
The amendments to the drawing, and the specification overcome some of the drawing and specification objections from the previous office action (4/20/2022).  The drawing and specification objections are withdrawn with the exception of those recited below in this office action.
The amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections from the previous office action (4/20/2022).  The claim objections and 35 U.S.C. 112(b) rejections are withdrawn.
Claim Interpretation
Throughout the claims, the term “drawbar assembly’ is recited. The applicant’s disclosure, including the three references that are incorporated, describe the claimed drawbar assembly as being part of the towing vehicle and not part of the trailer. Other references in the art describe a drawbar being on the towing vehicle, or a drawbar being on the trailer. For this application, the examiner interprets the drawbar as being part of the towing vehicle.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0028], vehicle yaw rate γ is not in the drawings.  From P[0031], side view cameras 52a and 52b (five times each) are not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1 thru 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art is based on the claim amendments and is the same as the reason for indicating allowable subject matter in the previous office action (4/20/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawing objections recited above in reference to P[0028] and P[0031].
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662